IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WALLY JOE JONES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
        Appellant,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3711

STATE OF FLORIDA,

        Appellee.

_____________________________/

Opinion filed June 4, 2015.

An appeal from an order of the Circuit Court for Walton County.
John F. Simon, Jr., Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

        In this Anders 1 appeal, we affirm the judgment and sentences but remand for

the trial court to correct the written judgment in case number 13CF-634 to reflect a

conviction for burglary of an unoccupied conveyance, a third-degree felony, for

count one, and grand theft of more than $10,000 but less than $20,000, a third-

degree felony, for count two. See Washington v. State, 37 So. 3d 376 (Fla. 1st

1
    Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
DCA 2010) (affirming Anders appeal but remanding for correction of scrivener’s

error).

          AFFIRMED and REMANDED.

ROWE, RAY, and OSTERHAUS, JJ., CONCUR.




                                      2